United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Philadelphia, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-583
Issued: December 9, 2015

Case Submitted on the Record

ORDER VACATING PRIOR BOARD DECISION
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On August 26, 2015 the Board issued a decision and order in the above-entitled case. By
that decision and order, the Board found in the “CONCLUSION” portion that appellant had not
established that she sustained bilateral carpal tunnel syndrome causally related to her March 14,
2002 employment injury and also had not established that she was disabled from March 20 to
July 15, 2003 due to her accepted work injury. However, in the “ORDER” portion the Board
stated in pertinent part, “the November 5, 2014 decision of the Office of Workers’ Compensation
Programs [OWCP] is set aside and the case is affirmed.” The Board notes that the
aforementioned language was inadvertently included in the August 26, 2015 decision and order
as the Board intended to affirm OWCP’s November 5, 2014 decision in its entirety.
The Board has duly considered the matter and concludes that, since the Board’s
conclusion reflected its intention to affirm OWCP’s November 5, 2014 decision in its entirety,
but the order reflected that OWCP’s decision was “set aside and the case is affirmed,” the
August 26, 2015 decision order was issued in error. As such, the decision and order was void
ab initio, that is, void from its inception and of no force and effect.1 Consequently, the Board
1

Cf. Donald E. Buckles, 43 ECAB 707 (1992), in which the Board found that its prior order remanding case was
void ab initio where the Board had no authority, due to lack of jurisdiction, to issue the order at the time of issuance.
In the instant case, the Board issued the August 26, 2015 decision and order with a conflicting order that was not
indicative of the Board’s conclusion and supporting analysis.

will reissue the decision and order to reflect the proper disposition of the case, which is to affirm
OWCP’s November 5, 2014 decision in its entirety. Accordingly,
IT IS HEREBY ORDERED THAT the August 26, 2015 decision and order of the
Board is set aside.2
Issued: December 9, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015 and did not participate in the preparation of this order

2

